Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of verbal harassment after he told a female prison employee that he was deeply in love with her. He challenges this determination, arguing, inter alia, that the statement was misinterpreted by the employee and, therefore, does not support respondent’s determination. We find petitioner’s claim to be without merit. Petitioner admitted to making the statement and the employee at whom it was directed recited it in a misbehavior report. This constitutes substantial evidence supporting the determination. Whether the statement was made in the innocent context which petitioner described was a matter of credibility for the Hearing Officer to decide. We have considered petitioner’s other claims and find them to be without merit.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.